

Exhibit 10.1


AMENDMENT NO. 2
TO
AMENDED AND RESTATED BRIDGE LOAN WAREHOUSING
CREDIT AND SECURITY AGREEMENT


THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED BRIDGE LOAN WAREHOUSING CREDIT AND
SECURITY AGREEMENT (this “Amendment”) is entered into as of October 2, 2017, by
and among ACRC LENDER B LLC, a Delaware limited liability company (the
“Borrower”), the Persons party to the Credit Agreement (as defined herein) from
time to time as lenders (the “Lenders”) and BANK OF AMERICA, N.A., a national
banking association, as a Lender and in its capacity as administrative agent for
the Lenders under the Credit Agreement (in its capacity as administrative agent,
the “Administrative Agent”).


RECITALS


Reference is made to the following:     


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Amended and Restated Bridge Loan Warehousing Credit and Security
Agreement, dated as of August 8, 2016 (as amended, restated, supplemented,
extended, renewed or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the same meanings herein as ascribed to them in the Credit Agreement;


WHEREAS, as of the date hereof, Bank of America, N.A. is the sole Lender party
to the Credit Agreement, whose due execution and delivery of this Amendment
shall constitute the unanimous written approval of all Lenders pursuant to
Section 10.16(b) of the Credit Agreement;


WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent lower the Applicable Margin to 200 basis points per annum; and


WHEREAS, in response to such request, the parties have agreed to amend the
Credit Agreement solely upon the terms and conditions set forth herein, it being
the intention of the parties that such amendment shall not constitute a novation
of the obligations of the Borrower under the Credit Agreement and the other Loan
Documents.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the Borrower, the Lenders and the
Administrative Agent, the parties hereto agree as follows:


Section 1.    Amendment to Applicable Margin. The definition of “Applicable
Margin” set forth in Section 12.1 of the Credit Agreement is hereby amended by
deleting the reference to “225” contained therein and replacing it with “200”.


Section 2.    Ratification. Except as hereby amended, the Credit Agreement, all
other Loan Documents and each provision thereof are hereby ratified and
confirmed in every respect and shall continue in full force and effect, and this
Amendment shall not be, and shall not be deemed to be, a waiver of any Default
or Event of Default, or of any covenant, term or provision of the Credit
Agreement or the other Loan Documents.


1

--------------------------------------------------------------------------------




Section 3.    Representations and Warranties. The Borrower represents and
warrants to the Lenders as of the effective date of this Amendment that,
assuming the due execution and delivery of this Amendment: (a) no Default or
Event of Default is in existence, from and after, or will result from, the
execution and delivery of this Amendment or the consummation of any transactions
contemplated hereby; (b) each of the representations and warranties of the
Borrower in the Credit Agreement and the other Loan Documents is true and
correct in all material respects on the effective date of this Amendment (except
for representations and warranties limited as to time or with respect to a
specific event, which representations and warranties shall continue to be
limited to such time or event); and (c) this Amendment and the Credit Agreement
(as amended by this Amendment) are legal, valid and binding agreements of the
Borrower and are enforceable against it in accordance with their terms, except
as enforceability may be limited by applicable insolvency, bankruptcy or other
Laws affecting creditors’ rights generally, or general principles of equity,
whether such enforceability is considered in a proceeding in equity or at law.


Section 4.    Conditions Precedent. The representations, warranties, covenants
and agreements set forth in this Amendment are conditional and this Amendment
shall not be effective until the Administrative Agent receives (a)
fully-executed counterpart originals of this Amendment; and (b) payment by the
Borrower of all of the Administrative Agent’s costs and expenses associated with
the preparation, negotiation, execution and delivery and administration of this
Amendment and the Credit Agreement that have been invoiced at least (1) Business
Day before the date hereof, including, without limitation, the Administrative
Agent’s reasonable attorney fees.


Section 5.    Counterparts. This Amendment may be executed and delivered in any
number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument.


Section 6.    Amendment as Loan Document. Each party hereto agrees and
acknowledges that this Amendment constitutes a “Loan Document” under and as
defined in the Credit Agreement.


Section 7.    Successors and Assigns. This Amendment shall be binding upon each
of the Borrower, the Lenders, the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of each of the Lenders’
and the Administrative Agent’s respective successors and assigns.


Section 8.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.


Section 9.    Expenses. The Borrower agrees to promptly reimburse the
Administrative Agent and the Lenders for all reasonable expenses, including,
without limitation, reasonable fees and expenses of outside legal counsel, it
has heretofore incurred or hereafter incurs in connection with the preparation,
negotiation and execution of this Amendment and all other instruments, documents
and agreements executed and delivered in connection with this Amendment.


Section 10.    Integration. This Amendment contains the entire understanding of
the parties hereto with regard to the subject matter contained herein. This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.


2

--------------------------------------------------------------------------------




Section 11.    No Course of Dealing. The Administrative Agent and the Lenders
have entered into this Amendment on the express understanding with the Borrower
that in entering into this Amendment the Administrative Agent and the Lenders
are not establishing any course of dealing with the Borrower. The Administrative
Agent’s and the Lenders’ rights to require performance pursuant to and in
accordance with all of the terms and conditions of the Credit Agreement and the
other Loan Documents shall not in any way be impaired by the execution of this
Amendment. None of the Administrative Agent and the Lenders shall be obligated
in any manner to execute any further amendments or waivers and if such waivers
or amendments are requested in the future, assuming the terms and conditions
thereof are satisfactory to them, the Administrative Agent and the Lenders may
require the payment of fees in connection therewith.


Section 12. Governing Law; Jurisdiction; Waiver of Jury Trial. This Amendment
shall be governed by the provisions of the Credit Agreement pertaining to
governing law, jurisdiction and waiver of jury trial. In furtherance of the
foregoing, the provisions of Sections 11.5, 11.11 and 11.12 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.


[Remainder of Page Intentionally Left Blank]




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to Amended and
Restated Bridge Loan Warehousing Credit and Security Agreement to be duly
executed by their duly authorized officers or representatives, all as of the
date first above written.




BORROWER:


ACRC LENDER B LLC,
a Delaware limited liability company


By: /s/ John B. Jardine_____________
Name: John B. Jardine
Title: Co-Chief Executive Officer




ADMINISTRATIVE AGENT AND SOLE LENDER:


BANK OF AMERICA, N.A,
a national banking association


By: /s/ Christopher Guthrie_______
Name: Christopher Guthrie
Title: Vice President






[Remainder of Page Intentionally Left Blank; Signatures Continue on Next Page]




4

--------------------------------------------------------------------------------





By executing this Amendment in the space provided below, the Guarantor hereby
ratifies and confirms the Guaranty in every respect and acknowledges that the
Guaranty continues in full force and effect, and that the consent and agreements
set forth in this Amendment do not establish any course of dealing among the
parties.




GUARANTOR:


ARES COMMERCIAL REAL ESTATE CORPORATION


By: /s/ John B. Jardine_____________
Name: John B. Jardine
Title: Co-Chief Executive Officer




By executing this Amendment in the space provided below, ACRC Warehouse Holdings
LLC (the “Pledgor”) hereby ratifies and confirms the Pledge Agreement in every
respect and acknowledges that the Pledge Agreement continues in full force and
effect, and that the consent and agreements set forth in this Amendment do not
establish any course of dealing among the parties.




PLEDGOR:


ACRC WAREHOUSE HOLDINGS LLC


By: /s/ John B. Jardine_____________
Name: John B. Jardine
Title: Co-Chief Executive Officer




5